stated that the only difficulty in the case was created by the testimony of Mr. Payne, which went to show that at the time the sheriff sold the land Asher was out of possession, and the defendant in possession claiming for himself. It has been insisted that the plaintiff cannot recover, because it has been decided by this court that a man out of possession cannot convey so as to enable his purchaser to maintain ejectment, and that if Mary Asher could not have conveyed, the sheriff's deed will be DO better than her's; on the other side, it has been said that the principles of that decision do not govern this case. The decision alluded to was this: that a man out of possession could not convey if any other person claiming in opposition, was at the time in possession. If this case was like that I would adhere to the opinion then given: but at present my opinion is, that if you find the. title to this land to have been in Asher, that the sheriff sold it to Parks and that Larkin is in possession, you ought to find for the plaintiff; and if the defendant be dissatisfied with the verdict, he can, by a motion for a new trial, have the opinion of the Court upon the point.